10F-3 Report CGCM High Yield Fund 9/1/2016 through 2/28/2017 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Novelis Corporation Western Asset 9/7/2016 Banc of America Securities Crown Americas Western Asset 9/8/2016 Citigroup Global Markets Advanced Micro Devices, Inc. Western Asset 9/9/2016 JP Morgan Chase Bank NA IMS Health Incorporated Western Asset 9/14/2016 Goldman Sachs Bank USA Inc Sabine Pass Liquefaction, LLC Western Asset 9/19/2016 Banc of America Securities Brinker International, Inc. Western Asset 9/20/2016 JP Morgan Chase Bank NA Versum Materials, Inc. Western Asset 9/21/2016 Deutsche Bank Securities Targa Resources Partners LP Western Asset 9/22/2016 Wells Fargo Securities LLC Targa Resources Partners LP Western Asset 9/22/2016 Wells Fargo Securities LLC Alcoa Nederland Holding B.V. Western Asset 9/22/2016 Banc of America Securities Alcoa Nederland Holding B.V. Western Asset 9/22/2016 Banc of America Securities Donnelley Financial Solutions, Inc. Western Asset 9/23/2016 JP Morgan Chase Bank NA inVentiv Health, Inc. Western Asset 9/29/2016 Credit Suisse First Boston Lions Gate Entertainment Corp. Western Asset 10/13/2016 JP Morgan Chase Bank NA ENERGY PARTNERS LP Western Asset 10/19/2016 Barclays Capital Inc United Rentals (North America), Inc. Western Asset 10/24/2016 Banc of America Securities Centene Corporation Western Asset 10/26/2016 Barclays Capital Inc ServiceMaster Western Asset 11/3/2016 Credit Suisse First Boston EP Energy LLC Western Asset 11/17/2016 Goldman Sachs Bank USA Inc Steel Dynamics, Inc. Western Asset 11/29/2016 Banc of America Securities AdvancePierre Foods Holdings, Inc. Western Asset 12/2/2016 Barclays Capital Inc Cogent Communications Group, Inc. Western Asset 11/28/2016 Barclays Capital Inc Cheniere Corpus Christi Holdings, LLC Eaton Vance 12/5/2016 Goldman Sachs Rowen Red, Inc. Western Asset 12/12/2016 Banc of America Securities, LLC Carlson Travel Inc. Eaton Vance 12/7/2016 JP Morgan Carlson Travel Inc. Eaton Vance 12/7/2016 JP Morgan Tesoro Corp (TSO) Western Asset 12/19/2016 Goldman Sachs Bank USA Inc. Tesoro Corp (TSO) Western Asset 12/19/2016 Goldman Sachs Bank USA Inc. Cheniere Corpus Christi Holdings, LLC Western Asset 12/5/2016 Goldman Sachs Bank USA Inc. Novolex FLEX Acquisition Company Eaton Vance 1/11/2017 Credit Suisse Novolex FLEX Acquisition Company Western Asset 1/11/2017 Credit Suisse MEG Energy Corp Western Asset 1/12/2017 Barclays Capital Inc Zayo Group LLC Western Asset 1/12/2017 Goldman Sachs Bank USA Inc Team Health Eaton Vance 1/12/2017 Barclays Terex Western Asset 1/17/2017 Deutsche Bank Securities Avolon Park Aerospace Holdings Eaton Vance 1/20/2017 UBS Securities Avolon Park Aerospace Holdings Eaton Vance 1/20/2017 UBS Securities Pattern Eaton Vance 1/20/2017 Bank of America Avolon Park Aerospace Holdings Western Asset 1/20/2017 UBS AG Avolon Park Aerospace Holdings Western Asset 1/20/2017 UBS AG Post Holdings Inc Eaton Vance 2/6/2017 Barclays Post Holdings Inc Western Asset 2/6/2017 Barclays Capital Inc Post Holdings Inc Western Asset 2/6/2017 Barclays Capital Inc Symantec Corporation Eaton Vance 2/7/2017 Bank of America Symantec Corporation Western Asset 2/7/2017 Banc of America Securities LLC CDW LLC Eaton Vance 2/23/2017 JP Morgan Viacom Western Asset 2/23/2017 Banc of America Securities LLC
